Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2003

Melle v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3793




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Melle v. Comm Social Security" (2003). 2003 Decisions. Paper 482.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/482


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                     No. 02-3793


                                   CARL A. MELLE,

                                                  Appellant,

                                           v.

                             JOANNE B. BARNHART,
                           Commissioner of Social Security



                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 01-CV-02083)
                  District Judge: The Honorable Donetta W. Ambrose


                       Submitted under Third Circuit LAR 34.1(a)
                               Thursday, May 15, 2003

              Before: RENDELL, SMITH and ALDISERT, Circuit Judges.

                                 (Filed: June 4, 2003)



                              OPINION OF THE COURT


ALDISERT, Circuit Judge.

      This is an appeal of a district court Order denying Appellant’s Motion for Summary

Judgment seeking review of the decision of the Commissioner of Social Security under 42
U.S.C. § 405(g). We are required to decide if the Administrative Law Judge’s (ALJ)

decision was supported by substantial evidence and whether he committed reversible error

by (1) including records relating to Appellant’s son, Carl Melle, Jr., in the administrative

record and (2) misidentifying the author of a functional capacity evaluation as Dr. Sinclair,

when it was actually completed by Laura Ebbert, an occupational therapist.

       The district court agreed that the ALJ erred in including the son’s records, but ruled

that Appellant waived the objection to the inclusion of these records by certifying through

counsel that the administrative record was complete and accurate. The court recognized the

second error as well, but concluded that the evaluation was consistent with the ALJ’s

finding that Melle could perform a limited range of light work.

       We agree that no reversible error was committed and are persuaded that there was

substantial evidence in the record to sustain the Commissioner’s determination.

Accordingly, we affirm.

       Because we are writing only for the parties who are interested in this proceeding it

is not necessary to set forth our discussion in depth.

                                               I.

       We endorse the district court’s observations on the critical issue before us:

              To begin with, the proper application of the “substantial evidence” standard is
              not whether there is substantial evidence of record to support Plaintiff’s
              theory of the case, as Plaintiff seems to be suggesting. Rather, the proper
              application of the standard is whether the final decision of the Commissioner
              is supported by substantial evidence. Consequently, Plaintiff’s argument is
              misplaced.


                                               2
App. at 9 (citations omitted).

       A reviewing court is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and whether the correct law has been applied. 42 U.S.C.

§ 405(g); Monsour Med. Ctr. v. Heckler, 806 F. 2d 1185, 1190 (3d Cir. 1990), cert.

denied, 482 U.S. 905 (1987). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perellas,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)).

       We are bound by the ALJ’s findings of fact if they are supported by substantial

evidence in the record, Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999), regardless of

whether we would have decided the factual inquiry differently. Id., Richardson, 402 U.S. at

401.

       Evidence is considered “substantial” if it would justify a refusal to direct a verdict

on an issue of fact for the jury. Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1996);

Monsour, 806 F.2d at 1190.

                                              II.

       As to Appellant’s first contention, the ALJ did not solely rely on the records

relating to Carl Melle, Jr. in rendering his decision and the ALJ was entitled to rely on

Melle’s counsel’s assertion as to the accuracy of the record. The ALJ’s determination was

supported by substantial evidence divorced from any discrepancy between the report

relating to the son and the numerous other records pertaining to the Appellant. The son’s

                                               3
report was just one of a number of the records reviewed and possibly relied upon by the

ALJ in making his determinations. Accordingly, any error committed was harmless.

                                             III.

       As to the second argument, the misidentification of the author of a functional

capacity evaluation did not create reversible error. The evaluation — in addition to all the

remaining medical source opinions in the record — was consistent with the ALJ’s finding

that Melle could perform a limited range of light work. According, any error committed

was again harmless.

                                             IV.

       After reviewing the record, we are persuaded that there was substantial evidence to

establish that Appellant could perform the range of work suggested by the ALJ.

                                          *****

       We have considered all contentions of the parties, including Appellant’s due process

claim, and conclude that no further discussion is necessary.

       The judgment of the district court will be affirmed.




                                              4
                                     _________________________




                                      TO THE CLERK:



Please file the foregoing opinion.




                                          /s/ Ruggero J. Aldisert
                                             Circuit Judge




                                      5